DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/091,382, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application ‘382 does not provide support for a double female joint at the opposing end of the attachment to a drill rig.  Rather the double female joint and the attachment to the drill rig are at the same end.  Application ‘382 does not disclose left-handed screw threads or right-handed screw threads (claim 8).   

Claim Objections
2.	Claim 1 objected to because of the following informalities:  Claim 1 sets forth "a hollow pipe section" in line 3 and refers to said "pipe section" in lines 6 and 7.  The "pipe section should be amended to state "hollow pipe section" as is set forth in line 3.    Appropriate correction is required.

3. 	Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 are identical and recite the same limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite the limitation “the hollow pipe section of said inner rod member" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USP 1,635,289) in view of Fredd et al. (USP 3,778,089).
With respect to claims 1 and 8, Scott disclose a telescopic drill rod, comprising two or more rod members at least including: an outer rod member (22/18) comprising a hollow pipe section extending between having one end configured for attachment to a drill rig (via 24/25) and a double-female joint (36 and 60) at another opposing end, the double-female joint further comprising an interior screw-threaded surface first receptacle (36) extending axially into said pipe section and an interior-screw-threaded second receptacle (60); and an inner rod member (61) engaged to said outer rod member (via 28 and 31) and configured for slidable reciprocation therein (see figures 8 and 10), said inner rod member being configured for attaching a drill bit at one end (see figure 1) and having a flared joint (37) at another opposing end for engaging configured to screw-engage the screw threads of the first receptacle of the double-female joint of said outer rod member (see figures 8 and 10.  Scott does not disclose that the screws are left-handed.  Fredd et al. teaches that it is known in the art to use left or right handed threads (see column 17 lines 17-25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have selected left-handed threads In re Einstein, 8 USPQ 167.
With respect to claims 2, 9, and 10, Scott disclose that the externally-screw- threaded surface of the flared joint of the inner rod member flares inward to and abuts a distal collar (56; see figures 8 and 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made have selected outward threads (rather than inward threads), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
With respect to claims 3 and 11, as best understood, Scott disclose wherein the hollow pipe section of said inner rod member further comprises a cylinder (see figures 8 and 10).
With respect to claims 4 and 12, Scott disclose wherein the hollow pipe section of said outer rod member further comprises a cylinder (see figures 8 and 10).
With respect to claims 5 and 13, Scott disclose wherein the hollow cylindrical pipe section of said outer rod member has an internal diameter less than the internal diameter of the hollow cylindrical pipe section of said inner rod member (see figures 8 and 10).

With respect to claims 7 and 15, Scott in view of Fredd et al. as modified disclose wherein the screw- threaded surfaces of the first receptacle and second receptacle comprise oppositely-tapered threads (wherein Fredd et al. teaches that it is known in the art to use left or right handed threads (see column 17 lines 17-25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have selected left-handed threads as this is a known type of thread in the art and one of a finite number of threads (left or right).

Response to Arguments
8.	Applicant’s arguments and amendments, filed 10/26/21, with respect to the rejection(s) of claim(s) 1-15 under Fredd et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott, as noted above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nicole Coy/Primary Examiner, Art Unit 3672